DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of (parent) U.S. Patent No. 10,912,734 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 1 teaches a kit comprising a syringe filled with a pharmaceutical long-acting depot composition comprising varenicline, or a pharmaceutically acceptable derivative thereof, and one or more pharmaceutically acceptable excipients, wherein the amount of varenicline is from about 30 mg to about 180 mg and wherein the composition volume is from 0.5-2.5 ml.  Patented dependent claim 4 teaches that the composition is dispersed in a biodegradable carrier in the form of microspheres, implants, cubosomes, hexosomes, solutions, suspensions, micoremulsions, in-situ gelling systems or a combination thereof.  
Instant claim 21 teaches a pharmaceutical long-acting depot composition comprising varenicline, or a pharmaceutically acceptable derivative thereof, and one or more pharmaceutically acceptable excipients dispersed in a biodegradable carrier, wherein after administration the composition delivers a therapeutic dose of varenicline for a period of at least one week.  Instant dependent claim 25 teaches that the biodegradable carrier is in the form of microspheres, implants, cubosomes, hexosomes, solutions, suspensions, micoremulsions, in-situ gelling systems or a combination thereof.  
The limitations of patented claim 1 with respect to varenicline amount (dosage) and composition volume are essentially “size” limitations which follow directly from the patented composition having to fit inside a syringe.  The fact that the patented claim is silent with respect to the expected time of delivery means that the patented claim fully encompasses the at least one week limitation of instant claim 1.  
The limitations of patented claims 2, 3, 5, 7-14 and instant claims 22, 23, 26-34 are essentially identical.  
Instant claims 24 and 35-40 are included in this rejection because their limitations with respect to dosage, viscosity, amount, free base, pH, emulsion and suspension (instant claims 24 and 35-40, respectively) represent nothing more than the optimization of the prior art composition, guided by ordinary laboratory and/or clinical considerations, in the suitable formulation of the composition of the patented kit for administration to subjects.  
In sum, the composition of the patented kit encompasses the instant composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/3/2022